                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION


MICHAEL TRISTAN JOHNSON                                              PETITIONER

v.                           NO. 4:18-cv-00931 JM


UNITED STATES OF AMERICA                                             RESPONDENT


                                     JUDGMENT


      Pursuant to the Order entered this day, judgment is entered for the United States of

America.

       IT IS SO ORDERED this 1st day of March, 2019.




                                         UNITED STATES DISTRICT JUDGE
